DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
 
 Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method for processing video data in a video surveillance.  Each independent claim identifies the uniquely distinct feature “communicating the video data from the plurality of video cameras to at least one camera node over a communication network according to a first camera allocation configuration, wherein the at least one camera node is one of a plurality of camera nodes in the video surveillance system; 
executing a video processing module at the at least one camera node to process the video data received at the at least one camera node from at least two or more cameras of a subset of the plurality of video cameras; 
monitoring a camera allocation parameter at the at least one camera node, wherein the camera allocation parameter is at least in part based on a priority value assigned to each of the subset of the plurality of video cameras; 
and modifying the first camera allocation configuration to a second camera allocation configuration different than the first camera allocation configuration in response to the camera allocation parameter, wherein the second camera allocation comprises disconnection of at least one video camera from the subset of the video cameras from all of the plurality of camera nodes of the video surveillance system based on the priority value of the at least one camera that is disconnected, and wherein the video data of the at least one video camera that is disconnected from all of the plurality of camera nodes of the video surveillance system is at least temporarily not processed by the video surveillance system." The closest prior arts, Palmer (US 9172918 B2) and Marlatt (US 2016/0219117 A1) disclose the conventional method, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/Primary Examiner, Art Unit 2486